UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2013 Item 1. Schedule of Investments. Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 98.2% CONSUMER DISCRETIONARY– 13.4% Bed Bath & Beyond, Inc.* $ Comcast Corp. - Class A Core-Mark Holding Co., Inc. Foot Locker, Inc. McDonald's Corp. Target Corp. Vail Resorts, Inc. CONSUMER STAPLES– 11.8% Andersons, Inc. Casey's General Stores, Inc. JM Smucker Co. PepsiCo, Inc. Seneca Foods Corp. - Class A* Unilever PLC - ADR Wal-Mart Stores, Inc. ENERGY– 10.6% Carrizo Oil & Gas, Inc.* Chevron Corp. Gulfport Energy Corp.* Pioneer Natural Resources Co. Range Resources Corp. SEACOR Holdings, Inc. FINANCIALS– 18.2% American Express Co. Berkshire Hathaway, Inc. - Class B* CIT Group, Inc.* Comerica, Inc. Enstar Group Ltd.* JPMorgan Chase & Co. Leucadia National Corp. Plum Creek Timber Co., Inc. - REIT HEALTH CARE– 12.1% Becton, Dickinson and Co. Humana, Inc. Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Johnson & Johnson $ Medtronic, Inc. Merck & Co., Inc. UnitedHealth Group, Inc. INDUSTRIALS– 19.6% Apogee Enterprises, Inc. Caterpillar, Inc. Deere & Co. Emerson Electric Co. GATX Corp. Oshkosh Corp.* Owens Corning* Raytheon Co. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY– 9.6% Avnet, Inc.* International Business Machines Corp. Microsoft Corp. Motorola Solutions, Inc. Plexus Corp.* Western Union Co. MATERIALS– 2.9% Air Products & Chemicals, Inc. Cabot Corp. TOTAL COMMON STOCKS (Cost $31,793,757) SHORT-TERM INVESTMENTS– 1.8% Fidelity Institutional Money Market Fund, 0.12%1 TOTAL SHORT-TERM INVESTMENTS (Cost $689,643) Advisory Research All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) TOTAL INVESTMENTS – 100.0% (Cost $32,483,400) $ Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 97.6% AUSTRALIA– 1.5% Crown Ltd. $ BELGIUM– 1.8% NV Bekaert S.A. BERMUDA– 1.8% Catlin Group Ltd. BRAZIL– 1.7% Banco Santander Brasil S.A. - ADR CANADA– 1.5% Genesis Land Development Corp.* DENMARK– 1.7% D/S Norden A/S FRANCE– 13.9% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Saft Groupe S.A. Sanofi Societe Television Francaise Total S.A. Vallourec S.A. GERMANY– 6.9% Krones A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG– 4.0% Emperor International Holdings Fook Woo Group Holdings Ltd.*1 Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) IRELAND– 1.8% Beazley PLC $ ITALY– 1.3% Buzzi Unicem S.p.A. JAPAN– 23.5% Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Japan Petroleum Exploration Co. Namco Bandai Holdings, Inc. Ono Pharmaceutical Co., Ltd. Secom Co., Ltd. Star Micronics Co., Ltd. Tokyo Electron Ltd. Toyota Industries Corp. LUXEMBOURG– 1.7% APERAM NETHERLANDS– 5.9% Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY– 3.9% Aker ASA – A Shares Cermaq ASA PANAMA– 1.8% Banco Latinoamericano de Comercio Exterior S.A. - Class E Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SINGAPORE– 2.5% Ascendas India Trust $ China Yuchai International Ltd. SOUTH KOREA– 3.8% DGB Financial Group, Inc.* 65 NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN– 2.1% Industrivarden A.B. - C Shares SWITZERLAND– 4.9% GAM Holding A.G. Holcim Ltd. Novartis A.G. UNITED KINGDOM– 9.6% African Barrick Gold PLC HSBC Holdings PLC Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC TOTAL COMMON STOCKS (Cost $1,597,617) SHORT-TERM INVESTMENTS– 1.4% Fidelity Institutional Money Market Fund, 0.12%2 TOTAL SHORT-TERM INVESTMENTS (Cost $23,799) TOTAL INVESTMENTS – 99.0% (Cost $1,621,416) Other Assets in Excess of Liabilities – 1.0% TOTAL NET ASSETS – 100.0% $ Advisory Research International All Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.3% of net assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 95.3% AUSTRALIA– 2.0% Australian Agricultural Co., Ltd.* $ Crown Ltd. Tassal Group Ltd. AUSTRIA– 2.0% AMAG Austria Metall A.G.1 EVN A.G. BELGIUM– 2.6% Befimmo SCA Sicafi - REIT NV Bekaert S.A. BERMUDA– 1.8% Catlin Group Ltd. CANADA– 1.6% Genesis Land Development Corp. * Genesis Land Development Corp. *2 DENMARK– 1.7% D/S Norden A/S FRANCE– 6.3% Nexans S.A. Saft Groupe S.A. Societe Television Francaise1 Vallourec S.A. GERMANY– 10.1% Hochtief A.G.* Jungheinrich A.G. Krones A.G. Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG– 5.0% Emperor Entertainment Hotel Ltd. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HONG KONG (Continued) Emperor International Holdings $ Fook Woo Group Holdings Ltd.*3 Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND– 1.7% Beazley PLC ITALY– 1.2% Buzzi Unicem S.p.A.4 Buzzi Unicem S.p.A.4 JAPAN– 28.2% Aozora Bank Ltd. Arcs Co., Ltd. Azbil Corp. Bank of Yokohama Ltd. Chugoku Marine Paints Ltd. Cosel Co., Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doshisha Co., Ltd. Hirose Electric Co., Ltd. Hogy Medical Co., Ltd. Hokuto Corp. Horiba Ltd. Japan Petroleum Exploration Co. Maruichi Steel Tube Ltd. Namco Bandai Holdings, Inc. Ono Pharmaceutical Co., Ltd. Ryosan Co., Ltd. Star Micronics Co., Ltd. Tokyo Electron Ltd. Tokyo Ohka Kogyo Co., Ltd. LUXEMBOURG– 1.9% APERAM NETHERLANDS– 3.5% Koninklijke DSM N.V. Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NETHERLANDS (Continued) Wereldhave N.V. - REIT $ NORWAY– 3.9% Aker ASA – A Shares Cermaq ASA PANAMA– 1.9% Banco Latinoamericano de Comercio Exterior S.A. - Class E PUERTO RICO– 1.0% Oriental Financial Group, Inc. SINGAPORE– 2.4% Ascendas India Trust - REIT China Yuchai International Ltd. SOUTH KOREA– 4.1% Daekyo Co., Ltd. DGB Financial Group, Inc.* NongShim Co., Ltd. Samsung Card Co., Ltd. SWEDEN– 1.8% Industrivarden A.B. - C Shares SWITZERLAND– 4.2% GAM Holding A.G. Pargesa Holding S.A. Vontobel Holding A.G. UNITED KINGDOM– 6.4% African Barrick Gold PLC Colt Group S.A.* Investec PLC Whitbread PLC Advisory Research International Small Cap Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) UNITED KINGDOM(CONTINUED) WM Morrison Supermarkets PLC $ TOTAL COMMON STOCKS (Cost $59,941,671) SHORT-TERM INVESTMENTS– 3.5% Fidelity Institutional Money Market Fund, 0.12%5 TOTAL SHORT-TERM INVESTMENTS (Cost $2,423,527) TOTAL INVESTMENTS – 98.8% (Cost $62,365,198) Other Assets in Excess of Liabilities – 1.2% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 2 Canadian security traded in the U.S. 3 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.1% of net assets. 4 Company has multiple classes of shares. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 96.7% AUSTRALIA– 1.0% Crown Ltd. $ BELGIUM– 1.0% NV Bekaert S.A. BERMUDA– 1.2% Catlin Group Ltd. BRAZIL– 1.0% Banco Santander Brasil S.A. - ADR CANADA– 0.8% Genesis Land Development Corp.* DENMARK– 1.1% D/S Norden A/S FRANCE– 9.1% Cie Generale des Etablissements Michelin GDF Suez Nexans S.A. Sanofi Total S.A. Vallourec S.A. GERMANY– 4.4% Leoni A.G. Rheinmetall A.G. Rhoen Klinikum A.G. HONG KONG– 1.5% Golden Meditech Holdings Ltd. Yue Yuen Industrial Holdings Ltd. IRELAND– 1.5% Beazley PLC JAPAN– 8.3% Azbil Corp. Bank of Yokohama Ltd. Denki Kagaku Kogyo KK Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN (Continued) Hokuto Corp. $ Tokyo Electron Ltd. Toyota Industries Corp. LUXEMBOURG– 0.9% APERAM NETHERLANDS– 4.5% Koninklijke Ahold N.V. Koninklijke DSM N.V. Royal Dutch Shell PLC - A Shares Wereldhave N.V. - REIT NORWAY– 2.3% Aker ASA – A Shares Cermaq ASA PANAMA– 1.3% Banco Latinoamericano de Comercio Exterior S.A. - Class E SOUTH KOREA– 2.2% DGB Financial Group, Inc.* Samsung Card Co., Ltd. SWEDEN– 1.4% Industrivarden A.B. - C Shares SWITZERLAND– 2.4% Holcim Ltd. Novartis A.G. UNITED KINGDOM– 4.6% Investec PLC Unilever PLC - ADR Vodafone Group PLC WM Morrison Supermarkets PLC Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) UNITED STATES– 46.2% Air Products & Chemicals, Inc. $ Alexander & Baldwin, Inc. Amerco, Inc. Andersons, Inc. Avnet, Inc.* BankUnited, Inc. Berkshire Hathaway, Inc. - Class B* Cabot Corp. Carrizo Oil & Gas, Inc.* Casual Male Retail Group, Inc.* Caterpillar, Inc. Chevron Corp. CIT Group, Inc.* Comerica, Inc. Core-Mark Holding Co., Inc. Deere & Co. Deltic Timber Corp. Discover Financial Services Emerson Electric Co. GATX Corp. Gulfport Energy Corp.* Hyatt Hotels Corp. - Class A* Johnson & Johnson JPMorgan Chase & Co. Leucadia National Corp. LSB Industries, Inc.* McDonald's Corp. Microsoft Corp. Motorola Solutions, Inc. Pioneer Natural Resources Co. Plum Creek Timber Co., Inc. - REIT SEACOR Holdings, Inc. Silver Bay Realty Trust Corp. - REIT Trinity Industries, Inc. Vail Resorts, Inc. Wal-Mart Stores, Inc. TOTAL COMMON STOCKS (Cost $11,185,125) Advisory Research Global Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS– 3.6% Fidelity Institutional Money Market Fund, 0.12%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $467,865) TOTAL INVESTMENTS – 100.3% (Cost $11,652,990) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS As of January 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS– 15.5% COMMUNICATIONS– 3.1% AT&T, Inc. $ CenturyLink, Inc. Meredith Corp. CONSUMER, NON-CYCLICAL– 5.0% Altria Group, Inc. AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Merck & Co., Inc. ENERGY– 2.0% ConocoPhillips ONEOK Partners LP Plains All American Pipeline LP FINANCIAL– 1.1% Government Properties Income Trust - REIT UTILITIES– 4.3% AGL Resources, Inc. Duke Energy Corp. Southern Co. TOTAL COMMON STOCKS (Cost $16,844,026) Principal Amount CORPORATE BONDS– 13.1% BASIC MATERIALS– 1.0% $ ArcelorMittal 6.125%, 6/1/20181 CONSUMER, CYCLICAL– 2.2% Ingram Micro, Inc. 5.250%, 9/1/20171 Limited Brands, Inc. 5.250%, 11/1/20141 Vail Resorts, Inc. 6.500%, 5/1/20191 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, NON-CYCLICAL– 0.4% $ RR Donnelley & Sons Co. 4.950%, 4/1/20141 $ DIVERSIFIED– 0.8% Leucadia National Corp. 8.125%, 9/15/2015 ENERGY– 4.5% Frontier Oil Corp. 6.875%, 11/15/20181 Peabody Energy Corp. 6.500%, 9/15/20201 QEP Resources, Inc. 6.800%, 4/1/20181 Range Resources Corp. 6.750%, 8/1/20201 SEACOR Holdings, Inc. 7.375%, 10/1/20191 FINANCIAL– 4.2% CNA Financial Corp. 6.500%, 8/15/20161 Goldman Sachs Group, Inc. 5.750%, 10/1/2016 HCP, Inc. 6.000%, 1/30/20171 SLM Corp. 8.450%, 6/15/20181 Weyerhaeuser Co. 7.950%, 3/15/2025 TOTAL CORPORATE BONDS (Cost $14,733,140) Number of Shares MUTUAL FUNDS– 4.7% John Hancock Preferred Income Fund John Hancock Preferred Income Fund II MFS Charter Income Trust MFS Multimarket Income Trust Nuveen Quality Preferred Income Fund PIMCO Corporate & Income Strategy Fund Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value MUTUAL FUNDS (Continued) Wells Fargo Advantage Multi-Sector Income Fund $ TOTAL MUTUAL FUNDS (Cost $5,295,070) PREFERRED STOCKS– 64.4% COMMUNICATIONS– 2.5% Comcast Corp. 5.000%, 12/15/20171 Telephone & Data Systems, Inc. 6.875%, 11/15/20151 7.000%, 3/15/20161 5.875%, 12/1/20171 CONSUMER, NON-CYCLICAL– 0.6% CHS, Inc. 8.000%, 3/4/20131 FINANCIAL– 53.9% Affiliated Managers Group, Inc. 6.375%, 8/15/20171 Aflac, Inc. 5.500%, 9/26/20171 Alexandria Real Estate Equities, Inc. 6.450%, 3/15/20171 American Financial Group, Inc. 6.375%, 6/12/20171 Ameriprise Financial, Inc. 7.750%, 6/15/20141 Associated Banc-Corp 8.000%, 9/15/20161 Bank of America Corp. 7.250%, 12/31/20492 Bank of New York Mellon Corp. 5.200%, 9/20/20171 BB&T Corp. 5.850%, 5/1/20171 5.625%, 8/1/20171 Capital One Financial Corp. 6.000%, 9/1/20171 Charles Schwab Corp. 6.000%, 9/1/20171 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL (Continued) Citigroup Capital IX 6.000%, 3/4/20131 $ Citigroup Capital XV 6.500%, 3/4/20131 CommonWealth REIT 7.500%, 11/15/20141 CorTS Trust II for Provident Financing Trust I 8.200%, 2/19/20131 Discover Financial Services 6.500%, 12/1/20171 Goldman Sachs Group, Inc. 6.500%, 11/1/20161 5.950%, 11/10/20171 HSBC USA, Inc. 6.500%, 3/4/20131 JPMorgan Chase & Co. 8.625%, 9/1/20131 5.500%, 9/1/20171 Kimco Realty Corp. 6.000%, 3/20/20171 M&T Capital Trust IV 8.500%, 3/4/20131 Morgan Stanley Capital Trust IV 6.250%, 3/4/20131 Morgan Stanley Capital Trust V 5.750%, 3/4/20131 PNC Financial Services Group, Inc. 5.375%, 12/1/20171 Post Properties, Inc. 8.500%, 10/1/20261 Prudential Financial, Inc. 9.000%, 6/15/20131 5.750%, 12/4/20171 PS Business Parks, Inc. 6.875%, 10/15/20151 Public Storage 6.875%, 4/15/20151 6.500%, 4/14/20161 5.750%, 3/13/20171 5.625%, 6/15/20171 5.200%, 1/16/20181 Raymond James Financial, Inc. 6.900%, 3/15/20171 Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIAL (Continued) SL Green Realty Corp. 7.625%, 3/4/20131 $ 6.500%, 8/10/20171 State Street Corp. 5.250%, 9/15/20171 Stifel Financial Corp. 6.700%, 1/15/20151 5.375%, 12/31/20151 SunTrust Banks, Inc. 5.875%, 3/15/20181 U.S. Bancorp 6.000%, 4/15/20171,3 VNB Capital Trust I 7.750%, 3/4/20131 Vornado Realty Trust 6.750%, 2/19/20131 5.400%, 1/25/20181 Wells Fargo & Co. 5.200%, 9/15/20171 8.000%, 12/15/20171 WR Berkley Capital Trust II 6.750%, 3/4/20131 INDUSTRIAL– 1.8% Stanley Black & Decker, Inc. 5.750%, 7/25/20171 UTILITIES– 5.6% Constellation Energy Group, Inc. 8.625%, 6/15/20131 Dominion Resources, Inc. 8.375%, 6/15/20141 NextEra Energy Capital Holdings, Inc. 8.750%, 3/1/20141 SCE Trust I 5.625%, 6/15/20171 Xcel Energy, Inc. 7.600%, 3/4/20131 TOTAL PREFERRED STOCKS (Cost $74,725,713) Advisory Research Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS– 1.9% Fidelity Institutional Money Market Fund, 0.12%4 $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,265,559) TOTAL INVESTMENTS – 99.6% (Cost $113,863,508) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust 1 Callable. 2 Convertible security. 3 Variable, floating or step rate security. 4 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS January 31, 2013 (Unaudited) Note 1 – Organization Advisory Research All Cap Value Fund (the “All Cap Value Fund”), Advisory Research International All Cap Value Fund (the “International All Cap Value Fund”), Advisory Research International Small Cap Value Fund (the “International Small Cap Value Fund”), Advisory Research Global Value Fund (the “Global Value Fund”) and Advisory Research Strategic Income Fund (the “Strategic Income Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The All Cap Value Fund and Strategic Income Fund are diversified funds.The International All Cap Value Fund, International Small Cap Value Fund, and Global Value Fund are non-diversified funds.The All Cap Value Fund, International All Cap Value Fund, International Small Cap Value Fund, and Global Value Fund’s primary investment objective is to provide long-term capital appreciation.The Strategic Income Fund’s primary investment objective is to seek high current income.The All Cap Value Fund commenced investment operations on November 16, 2009, the International All Cap Value Fund commenced investment operations on May 2, 2011, the International Small Cap Value Fund commenced investment operations on March 31, 2010, the Global Value Fund commenced investment operations on July 30, 2010 and the Strategic Income Fund commenced investment operations on December 31, 2012. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. A Fund’s assets generally are valued at their market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service.The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Funds calculate the NAVs.The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period. The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At January 31, 2013, gross unrealized appreciation and depreciation on investments and foreign currency owned by the Funds, based on cost for federal income tax purposes were as follows: All Cap Value Fund International All Cap Value Fund International Small Cap Value Fund Global Value Fund Strategic Income Fund Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation/(Depreciation) $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. In addition, the Funds have adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of January 31, 2013, in valuing the Funds’ assets carried at fair value: Advisory Research Funds NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2013 (Unaudited) All Cap Value Fund Level 1 Level 2* Level 3* Total (Quoted Price) (Other Significant Observable Inputs) (Significant Unobservable Inputs) Investments Common Stocks1 $ $
